IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
ESHED ALSTON,
Plaintiff,
v. : Civil Action No. 19-488-LPS

WEBER GALLAGHER SIMPSON
STAPLETON FIRES & NEWBY LLP,

Defendant.

 

EShed Alston, Dover, Delaware, Pro Se Plaintiff.

Stephen F. Dryden, Esquire, Weber Gallagher Simpson Stapleton Fires & Newby LLP, New Castle,
Delaware. Counsel for Defendant.

MEMORANDUM OPINION

February 18, 2020
Wilmington, Delaware

 

* Improperly named as Defendants Weber Gallagher; Simpson Stapleton; and Fires and Newby,
LLC.
vl

ST U.S. District Judge:
I. INTRODUCTION

Plaintiff EShed Alston (“Plaintiff”), who proceeds pro se and has paid the filing fee,
commenced this action on March 12, 2019. (D.I. 1) Currently pending is PlaintifPs motion for
recusal and Defendant’s motion to dismiss. (D.I. 6; D.I. 14) For the reasons discussed below, the
Court will deny both motions.
II. RECUSAL

In light of Plaintiffs challenge to the Court’s impartiality, the Court will first consider
Plaintiffs motion for recusal. (D.I. 6) Plaintiff moves to rescind the undersigned Judge’s oath and,
in the alternative, seeks recusal pursuant to 28 U.S.C. § 455, asserting that the undersigned Judge is
an “unethical racist and anti-Christian judge” who will nullify due process for a second time. (D.I. 6)
The motion references federal civil rights statutes and federal criminal statutes. Plaintiff asserts that
the undersigned should have recused two years ago, an apparent reference to other cases he has filed
and over which the Court has presided. (Id. at 1)

It appears that Plaintiff seeks recusal because he is unhappy with rulings made in A/ston ».
Verizon Delaware LLC, Civ. No. 17-652-LPS (D. Del. Mar. 12, 2019) (“Civ. No. 17-652-LPS”). In
Civ. No. 17-652-LPS, a removal case, the federal claims were dismissed and the Court declined to
exercise supplemental jurisdiction over the state claims. (See id. at D.I. 42; D.I. 43) Plaintiff sought
the undersigned Judge’s recusal in the case, and the motion was denied. (See id.) The rulings were
affirmed on appeal. See Alston v. Verizon Delaware LLC, 746 F. App’x 154 (3d Cir. 2019).

The “decision of whether to recuse from hearing a matter lies within the sound discretion of
the trial court judge.” United States v. Wilensky, 757 F.2d 594, 599-600 (3d Cir. 1985). Plaintiff
references 28 U.S.C. §§ 351-364, statutes that address judicial complaints, but states he is “not”

incorporating the statutes in the motion. (D.I. 6 at 1) Instead, Plaintiff invokes 28 U.S.C. § 455.
The statute relied upon by Plaintiff does not provide a basis for recusal where a party is
simply displeased with the Court’s legal rulings. See Securacomm Consulting, Inc. v. Securacom Inc., 224
F.3d 273, 278 Gd Cir. 2000). Section 455(a) provides, in pertinent part, that “[a]ny justice, judge, or
magistrate of the United States shall disqualify himself in any proceeding in which his impartiality
might reasonably be questioned.” 28 U.S.C. § 455(a). The test for recusal under § 455(a) is
“whether a reasonable person, with knowledge of all the facts, would conclude that the judge’s
impartiality might reasonably be questioned.” In re Kensington Int'l Ltd., 368 F.3d 289, 296 (3d Cir.
2004) (citation omitted).

Recusal under 28 U.S.C. § 455 is not warranted here because Plaintiffs allegations do not
create or reflect a basis from which a reasonable person with knowledge of all the facts would
question the Court’s impartiality. Plaintiffs dissatisfaction with prior decisions is an insufficient
basis for recusal. See Securacomm Consulting, Inc. 224 F.3d at 278. Finally, “opinions formed by the
judge on the basis of facts introduced or events occurring in the course of the current proceedings,
or of prior proceedings, do not constitute a basis for a bias or partiality motion unless they display a
deep-seated favoritism or antagonism that would make fair judgment impossible.” Liteky v, United
States, 510 U.S. 540, 555 (1994).

For these reasons, Plaintiff's motion to rescind oath and, in the alternative, for recusal will be
denied.

Il. BACKGROUND

Plaintiff filed this action on March 12, 2019. Defendant Weber Gallagher Simpson
Stapleton Fires & Newby LLP (“Defendant”) is a law firm whose attorneys represented Verizon in
in Alston v. Verizon Delaware LLC, Civ. No. 17-652-LPS (D. Del. Mar. 12, 2019) (“Civ. No. 17-652-
LPS”). Defendant advises that it is one law firm and is improperly named as three separate

defendants. The Clerk of Court will be directed to reflect on the Court docket that there is only one
Defendant. Plaintiffs Complaint attempts to raise claims related to Defendant’s representation of
Verizon. Defendant moves to dismiss on the grounds that it has not been properly served. While
Plaintiff appears pro se, he has paid the filing fee and, therefore, it is up to Plaintiff to obtain service
upon Defendant.

On June 20, 2019, the Court ordered Plaintiff to show cause why the case should not be
dismissed for failure to serve Defendant Weber Gallagher, noting that Plaintiff had filed a document
that purported to reflect service but that it did not appear Defendant was served in accordance with
the Federal Rules of Civil Procedure. (D.I. 9; D.I. 10) On June 26, 2019, Plaintiff filed a United
States Postal Receipt, showing a mailing to Becker Gallagher in June 2019. (D.I. 12) The exact date
is not legible. Plaintiff also seems to ask for an additional 30 days to serve Defendant. (Id) The
Court docket reflects that in the same mailing, Plaintiff sought issuance of summons for several
non-patties, as well as for misnamed Defendant Weber Gallagher, LLC. (Id) On June 26, 2019, the
Clerk of Court issued a summons for Weber Gallagher, LLC, and it was mailed to Plaintiff that day.
(D.I. 13)

The next day, June 27, 2019, Defendant filed a motion to dismiss for lack of personal
jurisdiction and failure to perfect service. (D.I. 14) Defendant states that its only notice of this
action was receipt of Plaintiffs unfiled civil action complaint via regular mail at its Philadelphia,
Pennsylvania office, despite having offices located in Dover and New Castle, Delaware. (D.I. 14 at
7) While Plaintiff has filed numerous affidavits and memoranda since then, he did not file an
opposition to Defendant’s motion. Nor has a return of service been filed showing service upon
Defendant.

IV. MOTION TO DISMISS
Defendant moves to dismiss pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b)(5). Pursuant to

Rule 12(b)(2) of the Federal Rules of Civil Procedure, the Court may dismiss a suit for lack of

3
jurisdiction over the person. A defendant may file a motion to dismiss pursuant to Fed. R. Civ. P.
12(b)(5) when a plaintiff fails to properly serve him or her with the summons and complaint.

Plaintiff proceeds pro se and is given some latitude. Defendant argues that this Court lacks
personal jurisdiction over it because Plaintiff neither obtained a valid summons for service nor
timely served it as required under Fed. R. Civ. P. 4(m). “Before a federal court may exercise
personal jurisdiction over a defendant, the procedural requirements of service of summons must be
satisfied. ‘[SJervice of summons is the procedure by which a court having venue and jurisdiction of
the subject matter of the suit asserts jurisdiction over the person of the party served.” Omni Capital
Int'l v. Rudolf Wolff and Co., Lid, 484 U.S. 97, 104 (1987) (quoting Mississippi Publ’g Corp. v. Murphree,
326 U.S. 438, 444, 445 (1946)). “[S]ervice of process in a federal action is covered generally by Rule
4 of the Federal Rules of Civil Procedure.” Ovmni Capital, 484 U.S. at 104.

Rule 4(a) provides the form of the summons and Rule 4(b) concerns the issuance of the
summons. “The issuance of a summons signed by the Clerk, with the seal of the Court, and the
time designated within which defendant is required to appear and attend, are essential elements of
the court’s personal jurisdiction over the defendant.” Ayres v, Jacobs C» Crumplar, 99 F.3d 565, 568
(3d Cir. 1996). Rule 4(m) requires that a plaintiff serve the defendants “within 90 days after the
complaint is filed.” Fed. R. Civ. P. 4(m). Ifa plaintiff fails to timely serve a defendant, a court may
dismiss the action without prejudice against that defendant or order that service be made within a
specific time. Id. The United States Court of Appeals for the Third Circuit “‘ha[s] equated good
cause with the concept of excusable neglect, which requires a demonstration of good faith on the
part of the party seeking an enlargement and some reasonable basis for noncompliance within the
time specified in the rules.” Mazhies v. Silver, 450 F. App’x 219, 222 (3d Cir. 2011) (quoting MCT

Telecomms. Corp. v. Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995).
The Court docket reflects that upon Plaintiff's request, the day before Defendant filed its
motion, the Clerk of Court issued a summons for Weber Gallagher LLC. Defendant’s motion
indicates that a copy of the complaint was mailed to it. That does not constitute proper service. Yet
neither party has indicated, and the Court docket does not reflect, whether Defendant was actually
served with summons and complaint after the Clerk of Court issued summons. There is no doubt
that Plaintiff did not seek issuance of summons within the 90-day time frame. Nonetheless, his
actions demonstrate a good faith effort to serve Defendant. Moreover, Plaintiffs June 26, 2019
filing (D.I. 12) seems to ask for a 30 day extension to serve Defendant. The request was made prior
to the time Defendant filed its motion to dismiss.

In light of the foregoing, the Court will deny Defendant’s motion to dismiss. In addition,
the Court finds good cause exists to grant Plaintiff an extension of time to properly serve
Defendant. In the event Plaintiff has already served Defendant, he will be ordered to file a return of
summons or proof of proper service.

Vv. CONCLUSION

For the above reasons, the Court will: (1) deny Plaintiff's motion for recusal (D.I. 6);

(2) deny Defendant’s motion to dismiss (D.I. 14); (3) order the Clerk of Court to reflect that the
three named defendants are actually one defendant; (4) give Plaintiff additional time to effect proper
service upon Defendant; and (5) in the event Defendant has been served, order Plaintiff to file proof
of service.

An appropriate Order will be entered.
